Citation Nr: 1329941	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  06-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD").

3.  Entitlement to service connection for a cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1984.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Columbia, South Carolina.  Jurisdiction of the claims has since been transferred to the Oakland, California, RO.

In March 2009, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of the hearing has been associated with claims file.  In August 2010, the Veteran was afforded the opportunity for a new hearing, but declined.

The Board has previously considered these claims.  In May 2009 and November 2010, the Board remanded the claims for additional evidentiary development.  Thereafter, in an August 2012 decision, the Board reopened the Veteran's previous claim involving whether new and material evidence had been presented sufficient to reopen a claim of entitlement to service connection for headaches.  At that time, the Board also remanded this claim to afford the Veteran a VA examination to determine whether his current headaches are etiologically-related to service.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current headaches are etiologically related to active duty service.

2.  The Veteran did not engage in combat, and his claimed stressors were either unverified/uncorroborated, or were determined to have not been significant enough to cause PTSD.

3.  A valid diagnosis of PTSD based upon a verified stressor that meets the criteria of the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV") is not of record; an acquired psychiatric disorder was neither incurred in, nor aggravated by, active duty service,  nor may a psychosis be presumed to have been.

4.  The probative and competent evidence of record demonstrates that the Veteran does not have a diagnosed cognitive disorder as a result of an injury, event or disease in service.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, his headaches were the result of active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  Service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307(a)(3), 3.309(a) (2012).

3.  A cognitive disorder was neither incurred in, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, VA essentially satisfied the notification requirements of the VCAA by means of letters dated March 2004, April 2007, October 2007 and July 2009.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claims, and of the division of responsibility between the appellant and VA for obtaining the required evidence.  The RO also requested that the appellant provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  Additionally, the April 2007 letter advised the Veteran of the need to provide detailed information regarding his claimed in-service stressors, and provided him with a questionnaire to assist him in providing such information.  This letter, along with the October 2007 and July 2009 letters, satisfied the requirements of Dingess and informed the Veteran of how VA determines the disability rating and effective date elements of a claim. 

      B.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder contains the Veteran's available service treatment records, post-service treatment records, and VA examinations dated June 2004, October 2012 and November 2012, along with addendums dated January and May 2013, respectively.  The claims file also contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record. 

Review of the VA examination reports show that the VA examiners reviewed the Veteran's pertinent reports of record, performed comprehensive examinations, elicited from the Veteran his history of related symptomatology, and provided clinical findings detailing the examination results.  Although the Board recognizes that the clinicians who performed the examinations in October and November 2012 did not provide adequate reasons and bases for their conclusions, a review of their respective addendum opinions reveals that they provided the required reasons and bases for their opinions.  Accordingly, the Board concludes that the examination reports, taken as a whole, are adequate upon which to base decisions in these claims.

The Court has held that in all cases, a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting his or her assertions.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In this regard, the Board also concludes that reasonable efforts to develop evidence for the record have been made.  In this case, the Veteran's service treatment records for the period July 1972 to February 1980 are not of record.  Under such circumstances, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas, supra.  In addition, the Board is under a duty to advise the claimant to submit other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has also held that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 
19 Vet. App. 215 (2005).

Here, the Veteran was advised of the absence of his service treatment records by means of letters dated July and December 2009, which informed him of evidence, other than service treatment records, that he could submit to substantiate the claims.  See Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  Memorandums of record, dated July and December 2009, show that VA made multiple attempts to obtain the Veteran's missing service treatment records, but concluded that all efforts to obtain these records had been exhausted and further attempts would be futile.  

In addition, although the record demonstrates that the Veteran is or was receiving Social Security Administration ("SSA") disability insurance benefits for a mood disorder, a November 2008 formal findings of record concluded that the Veteran's SSA records were unavailable, that all efforts to obtain such records had been exhausted, and further attempts would be futile.

Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

In short, the Board finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    
The Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Additionally, service connection for certain diseases, including psychosis and other organic diseases of the nervous system, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A.  Entitlement to service connection for headaches.

The Veteran contends that he began to experience headaches in service following a 1973 incident, in which he claims that he was exposed to carbon monoxide from an adjoining apartment while serving in Korea.  As discussed above, because the Veteran's service treatment records for this period are unavailable, there is no documentation showing either the occurrence of, or treatment for the claimed exposure.  However, subsequent service treatment records, dated October
1983, show that the Veteran was seen for complaints of headaches that he said had been present for three years; although the handwritten treatment notes are unclear, the diagnosis appears to be headaches.

Post-service records show that the Veteran applied for service connection for headaches shortly after separation and was afforded a VA examination in March 1985.  The diagnosis was headaches of unclear etiology.  VA treatment reports, however, show the Veteran began complaining of headaches to his medical providers in March 1995.  In June 2004, the Veteran was afforded a VA neurological examination, in which he again reported headaches associated with in-service carbon monoxide exposure.  In noting that there was no evidence of record to corroborate the Veteran's claims, the examiner opined that the Veteran's head pain was momentary, did not constitute a headache, and was not compatible with a migraine.  Nonetheless, subsequent VA treatment records demonstrate that the Veteran continued to complain of, and receive treatment for headaches.

In October 2012, he was afforded another VA headaches examination, at which time, the examiner noted that the Veteran was on medication for the condition.  He also observed the results of a July 2005 MRI, which revealed the presence of a 3 x 5 millimeter metallic foreign body in the left orbital and frontal areas of the brain, resulting in significant distortion of anatomical detail.  The Veteran also reported a 1984 in-service accident, in which he suffered burns on his upper body after a motor vehicle engine he was servicing exploded.  In noting that carbon monoxide poisoning would be transient and any resulting headaches would resolve once the substance was removed, the examiner opined that the Veteran's claimed headaches were less likely than not caused by carbon monoxide poisoning in service.  He did, however, note the existence of Veteran's bodily burn injuries in service and opined that this incident may have caused the claimed headaches.  

When evaluating conflicting medical evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).
Based on a review of the evidence of record, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current headaches are the result of some incident of service.  The Board acknowledges that, although the 1985 VA examiner concluded that the Veteran did not actually have headaches, subsequent treatment records show at least a 15-year history of treatment for the condition.  Moreover, the Board notes that the Veteran sought treatment for headaches during service and applied for service connection for the condition shortly after separation.  During his hearing before the Board, the Veteran reported experiencing headaches continuously ever since service.  In this regard, the Board observes that the Federal Circuit has held that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Here, while the Board acknowledges the fact that there are no treatment reports substantiating the Veteran's claimed exposure to carbon monoxide, the Board finds his statements regarding continuity of symptomatology to be competent and credible, especially in light of his complaints of headaches in service, and thus, probative of the nexus aspect of the Veteran's claim in this case.

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for headaches is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for a cognitive disorder.

The Veteran claims he has an acquired psychiatric disorder, including PTSD, as a result of two in-service stressors.  First, as discussed above, he claims exposure to carbon monoxide.  Second, he claims that the burns he received from the 1984 engine explosion resulted in PTSD or an acquired psychiatric disorder.

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the occurrence of the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a veteran's service.

The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others," and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response, but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, supra.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The provisions of 38 C.F.R. § 3.304(f) were amended, however, effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor.  Id.

For the purpose of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device ("IED"); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2012).

There is no evidence of record to suggest (and the Veteran has not claimed) that he participated in combat.  Accordingly, his claimed stressor(s) must be verified.  As discussed above, however, although the Veteran's reported stressor of having been exposed to carbon monoxide could not be verified, service treatment records do indeed show that, in March 1984, he was treated for burns on his hands, face and lips after reporting being involved in the explosion of an engine.  As such, his second stressor is presumed to have occurred.  

With respect to the first, or "current disability" requirement, the Court has recognized that, "[i]n the absence of proof of a present disability, there can be no valid claim" of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service-connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.").

In this regard, the Board notes that the Veteran's service treatment records are silent for complaints of, treatment for, or a diagnosis of PTSD or any other psychiatric disorder.  At the time of his August 1983 PRP examination, there were no psychiatric abnormalities noted, and, on his medical history report, the Veteran denied depression, nervous trouble or loss of memory.

Post-service treatment records show that, in November 1994, the Veteran was hospitalized for seven days at the VA Medical Center ("VAMC") with a diagnosis of major depression.  At that time, it was noted that he had a long history of alcohol abuse and had been drinking from one-half to one case of beer per day, along with cheap wine.  The clinician also noted that there was some question as to whether the Veteran's father may have had a mental disorder, such as paranoid schizophrenia, and also expressed concerns that the Veteran may have had the same disorder; testing, however, was negative.  Subsequent VA treatment reports, beginning in March 1995, show the Veteran was being treated with several psychotropic medications for anxiety and depression.

In June 2004, the Veteran was afforded a VA mental disorder examination, at which time, he again reported a "nervous condition" due to carbon monoxide poisoning.  He also reported experiencing chronic suicidal ideations and difficulty focusing.  The clinician noted that he did not voice any concerns about anxiety, but did appear to have some cognitive impairments that appeared to be organic in nature, noting that the Veteran also reported being placed in "special education" as a child "by mistake."  The examiner opined that, if he had been placed in special education, it was most likely due to his marginal cognitive functioning.  He concluded that the Veteran did not suffer from any anxiety disorder, but did appear to have significant memory loss in the context of more general cognitive impairment.  However, he stated that, without neuropsychological assessment, it would be difficult to determine the extent of any cognitive impairment.  Moreover, he opined that it would be mere speculation to find that a cognitive impairment was a direct result of carbon monoxide exposure, as there were no treatment reports substantiating this.  The diagnosis was cognitive disorder, not otherwise specified ("NOS").

The same month, the Veteran was afforded a VA neurological examination, at which time, he reported memory loss as a result of carbon monoxide exposure in 1973.  The clinician noted that review of the claims folder revealed no evidence of the claimed event, but noted that the Veteran remained on active duty until 1984 and reported working for the Army Corps of Engineers after service.  On examination, he was alert, cooperative and oriented to place and date.  His sensory examination, as well as a cerebellar examination, gait and stance, were within normal limits.  The examiner opined that it seemed unlikely that, after being exposed to carbon monoxide in 1973, the Veteran could have continued for 10 more years of military service if he had had any significant impairment of memory.  He also found it unusual that there would have been no mention of such impairment in his service records.

During an August 2005 VAMC mental health clinic visit, the Veteran reported a long history of substance abuse, including the use of marijuana and alcohol beginning in 1974 during service.  He said he later stopped while still enlisted because it was causing him problems and he was forced to participate in drug counseling.  However, he said that following service, he resumed alcohol abuse and continued until 1994.  He also reported that, in 1986, he attempted suicide via nicotine poisoning.  Instead, he said he was diagnosed with bronchitis and that the hospital did not realize this to be a suicide attempt.  The VA clinician made a provision diagnosis of major depressive disorder with psychotic features, rule out psychotic disorder, and a history of alcohol and marijuana abuse from 1974 to 1994.

Subsequent VAMC treatment records show a diagnosis of schizoaffective disorder in March 2009, November 2009 and February 2010.  It was noted, however, that the Veteran's memory was grossly intact.  

In November 2012, the Veteran was afforded a VA PTSD examination, at which time, he claimed his stressor was the 1984 engine explosion and resultant burns.  On examination, the clinician noted that he only had minor scars on the right hand without any disfigurement.  He further noted that the Veteran had only been treated six times for his injuries, from March 11 to March 23, 1984.  The examiner diagnosed the Veteran with schizoaffective disorder, depressive type, but opined that he did not have PTSD, as his symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV.  In this respect, he opined that the Veteran had not suffered a life-threatening event significant enough to cause PTSD.  He further noted that the Veteran had a long history of substance abuse, including marijuana and alcohol, through at least 1994.  He observed that, at the time of the Veteran's 1994 psychiatric hospitalization, the clinician had noted that he "is starting to have difficulties with his memory and is somewhat tremulous and may have impending [delirium tremens]."  In a subsequent January 2013 addendum, the examiner opined that it was less likely than not that the Veteran's schizoaffective disorder was etiologically-related to active duty service.  In this regard, he noted that current research had not identified an exact cause for the disorder, but indicated a possible genetic component, as well as an imbalance in brain neurotransmitters.  He further opined that the Veteran's current diagnosis was also likely influenced by his chronic drug and alcohol use.  

In a May 2013 addendum, the VA examiner was asked to opine as to whether the Veteran had had a psychiatric disorder prior to service that could have been aggravated therein.  He opined that there was no evidence to suggest that the Veteran's schizoaffective disorder had existed prior to service, noting that there was no evidence to suggest that the Veteran had exhibited signs of schizoaffective disorder or any other mental health disorder prior to service.  Rather, he observed that the Veteran had been able to attain an E-4 status during service and had received an honorable discharge.  He found that the only disorder indicated in the service treatment records was a problem with alcohol abuse, after which time, the Veteran had a long history of alcohol and drug abuse following his discharge from service and had been in several substance abuse treatment programs.  With regard to the Veteran's claimed memory loss, the examiner opined that the Veteran did not have a cognitive disorder, and instead concluded that it was at least as likely as not that any cognitive or memory problems the Veteran currently experienced could be attributed to his long history of alcohol and drug abuse.
Based on a review of the evidence of record, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  

With regard to granting service connection for PTSD, the Board notes that there are no treatment reports, either during or after service, showing the Veteran to have a diagnosis of PTSD.  As noted above, because he did not serve in combat, his claimed stressor(s) must be verified.  Here, although his claimed stressor of having been exposed to carbon monoxide could not be verified, the service treatment records show he sustained burn injuries from an accident in 1984, which is consistent with his statement of having been injured in an explosion.  Despite this finding, however, a competent VA clinician found that the Veteran's symptoms did not meet the criteria necessary for a diagnosis of PTSD, and further opined that he had not experienced a life-threatening event significant enough to cause PTSD.  The Board also notes that, despite the recently-amended provisions of 38 C.F.R. § 3.304(f), because the Veteran has neither reported, nor has been found to have experienced a stressor related to his "fear of hostile military or terrorist activity," service connection for PTSD under the new regulations are also not applicable.  Here, the Board notes that, although the Veteran states he was involved in a vehicle engine explosion, there has been no evidence presented to suggest it involved an IED or vehicle-imbedded explosive device, as the Veteran reported he was simply working on an automotive engine.

With regard to awarding service connection for an acquired psychiatric disorder other than PTSD, the Board concludes that the probative and competent evidence of record is against the Veteran's claim.  Here, the Board finds the most probative evidence to be the November 2012 examiner's report, along with his January and May 2013 addendum opinions, in which he concluded that the Veteran's schizoaffective disorder was less likely than not related to service and explained in detail that it was most likely influenced by his many years of chronic drug and alcohol use.  

Finally, with regard to granting service connection for a cognitive disorder, the Board finds the most probative evidence to be against the Veteran's claim.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In this regard, it is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In addition, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, although the June 2004 VA examiner diagnosed the Veteran with a cognitive disorder, NOS, he also found that his cognitive impairments appeared to be organic in nature.  Under principles of VA law, however, a congenital or developmental defect is generally not a condition for which service connection may be granted, inasmuch as it is deemed to have preceded any period of military service.  See 
38 C.F.R. § 3.303(c) (providing that congenital or developmental defects, refractive errors of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); the presumption of soundness does not apply.  Again, the Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In this case, the November 2012 VA examiner opined that the Veteran did not actually have a cognitive disorder, but instead explained that any cognitive or memory problems he currently experienced could be attributed to his long history of alcohol and drug abuse.  The Board finds the opinion of this qualified VA psychologist to be the most probative and reliable evidence of record in this regard.

In addition to the medical evidence, the Board has also considered the statements and testimony from the Veteran concerning his claimed disorders, as well as a February 2005 statement from his brother, who wrote that he had witnessed the Veteran's memory problems and other emotional changes following service.  The Court has repeatedly held that laypersons, such as the Veteran and his brother, are competent to describe symptoms of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no evidence that either the Veteran or his brother have the medical knowledge or training that would permit either of them to diagnose a complex, psychiatric disorder, such as PTSD or schizoaffective disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a claimant is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, their statements in that regard are not competent.  

Finally, with regard to the Veteran's substance abuse and its possible relationship to his acquired psychiatric disorder, as discussed above, the Veteran has a long history of drug and alcohol abuse both during and after military service.  In this respect, however, the Board notes that the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  Moreover, alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered willful misconduct. 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2012).  In this regard, the record contains no competent medical evidence indicating that the Veteran's alcohol and drug abuse was masking a psychiatric disorder.  Again, the Veteran has not established the requisite expertise to establish this fact.  

Accordingly, the Board finds the probative and competent evidence of record to be against the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a cognitive disorder.  In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






      						(CONTINUED ON NEXT PAGE)					



ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for a cognitive disorder is denied.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


